DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application has been given the effective filing date of 9/25/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims recite “A computer storage media,” which when given a reasonably broad interpretation, does not point to anything in particular and would typically cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of storage media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a storage media (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § "non-transitory" to the claim, e.g. "non-transitory computer-readable storage media". Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a software developer server” multiple times in lines 2 and 4. It is not clear whether the second recitation refers to the first or not. Therefore the claim is vague and indefinite.
Claim 15 recites the limitations "the client" and “the software service” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (2019/0347668).

As per claim 1, Williams et al. teaches a computer-implemented method of prioritizing service issues comprising: receiving, at a software developer server, service issue information that identifies a plurality of service issues associated with one or more service sessions [paragraphs 0196 and 0237]; 
receiving, at a software developer server, telemetry information associated with the plurality of service issues [paragraph 0238]; 
based on the service issue information and the telemetry information, determining, by a machine learning model, a problem signature of each of the plurality of service issues [paragraphs 0239-0244]; and
 determining an impact for each of the plurality of service issues based on the problem signature for each of the plurality of service issues [paragraph 0231]; and 
using the impact for each of the plurality of service issues to rank each of the plurality of service issues in order of priority of importance [paragraphs 0247 and 0253-0254].

As per claim 2, Williams et al. teaches the computer-implemented method of claim 1, wherein the telemetry information includes log information associated with the one or more software sessions [paragraph 0195].

As per claim 3, Williams et al. teaches the computer-implemented method of claim 1, wherein the service issue information includes user feedback [paragraph 0191].

As per claim 4, Williams et al. teaches the computer-implemented method of claim 1, wherein determining the impact for each of the plurality of service issues based on the problem signature for each of the plurality of service issues further comprises comparing the problem signature for each of the plurality of services issues with past problem signatures [paragraph 0166].

As per claim 5, Williams et al. teaches the computer-implemented method of claim 1, further comprising: identifying a past service issue that has a problem signature that is similar to a problem signature of at least one of the plurality of service issues; and applying information about the past service issue to determine an impact for the at least one of the plurality of service issues that is similar to the past service issue [paragraph 0116].

As per claim 6, Williams et al. teaches the computer-implemented method of claim 5, wherein the information about the past service issue includes an impact on a key performance indicator [paragraph 0163].

As per claim 7, Williams et al. teaches the computer-implemented method of claim 1, wherein determining the impact for each of the plurality of service issues based on the problem signature for each of the plurality of service issues further comprises determining a prevalence of similar service issues based on a comparison of a problem signature of the plurality of problem signatures with past problem signatures [paragraph 0097].

As per claim 8, Williams et al. teaches the computer-implemented method of claim 1, categorizing each of the plurality service issues by a service issue type [paragraph 0081].

As per claim 9, Williams et al. teaches the computer-implemented method of claim 8, wherein the problem signature includes at least in part the service issue type [paragraph 0231].

As per claim 10, Williams et al. teaches the computer-implemented method of claim 9, further comprising assigning a service issue of the plurality of service issues to a developer based on the service issue type [paragraph 0066].

As per claim 11, Williams et al. teaches the computer-implemented method of claim 1, further comprising identifying duplicate service issues by: comparing each of the problem signatures for each the plurality of service issues; and determining if any two or more of the plurality of problem signatures have a similarly above a predetermined threshold [paragraph 0227].

As per claim 12, Williams et al. teaches the computer-implemented method of claim 11, wherein the predetermined threshold is 80% [paragraph 0247].

As per claim 13, Williams et al. teaches the computer-implemented method of claim 1, further comprising automatically assigning a service issue of the plurality of service issues to a software developer based on the problem signature for the service issue [paragraph 0253].

As per claim 14, Williams et al. teaches the computer-implemented method of claim 1, further comprising automatically assigning a service issue of the plurality of service issues to a software developer person based on the priority of importance [paragraph 0263].

As per claim 15, Williams et al. teaches a computer storage media having stored thereon computer-executable instructions that when executed by a processor cause the processor to: receive a first service issue report identifying a first service issue experienced during a first software session between the client and the software service [paragraph 0247]; 
receive telemetry information associated with the first software session [paragraph 0248]; 
based on the first service issue report and the telemetry information from the first software session, determine, by a machine learning model, a signature of the first service issue [paragraph 0252]; 
compare the signature of the first service issue to signatures of past service issues [paragraph 0253]; and 
based on information associated with the signatures of past service issues, automatically identify an impact of the first service issue and assign the first service issue to a software developer to address the first service issue [paragraphs 0104 and 0253].

As per claim 16, Williams et al. teaches the computer storage media of claim 15 further comprising computer-executable instructions that when executed by a processor cause the processor to: receive a second service issue report identifying a second service issue experienced during a second software session between the client and the software service; receive telemetry information associated with the second software session; based on the second service issue report and the telemetry information from the second software session, determine, by a machine learning model, a signature of the second service issue; compare the signature of the second service issue to the signature of the first service issue to determine an impact of the second service issue; and rank the first service issue and the second service issue in order of importance based on the impact of the first service issue and the impact of the second service issue [paragraph 0252].

As per claim 17, Williams et al. teaches the computer storage media of claim 16 wherein the first service issue report is received from a client device and the second service issue report is received from a software service [paragraph 0283].

As per claim 18, Williams et al. teaches the computer storage media of claim 16 further comprising computer-executable instructions that when executed by a processor cause the processor to: assign the second service issue to a software developer based on the rank of the first service issue and the second service issue [paragraph 0231].

As per claim 19, Williams et al.  teaches a server, comprising: a memory storing computer executable instructions; a processor, in communication with the memory, wherein the processor reads the computer executable instructions from memory and when executing the computer executable instructions executes: a software developer service, wherein the software developer service: receives, from a client or a software service, a service issue report associated with a service issue experienced during a software session between the client and the software service [paragraph 0247]; 
receives telemetry information associated with the software session [paragraph 0248]; 
based on the service issue report and the telemetry information, determining, by a machine learning model, a signature of the service issue [paragraph 0252]; 
compares the signature of the service issue to signatures of past service issues [paragraph 0253]; and 
based on information associated with the past service issues, automatically ranks the service issue in comparison to at least one other service issue [paragraph 0254].

As per claim 20, Williams et al. teaches the server of claim 19, wherein the software developer service further, based on the determined signature and the rank of the service issue in comparison to at least one other service issue, automatically assigns the service issue to a software developer to address the service issue [paragraph 0193].

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444